Citation Nr: 0510960	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO denied service connection 
for heart disease.


FINDINGS OF FACT

1.  Service connection for a heart murmur was denied by the 
RO in a rating decision of July 1946.  The veteran did not 
appeal the decision and it became final.

2.  The evidence submitted since the RO's July 1946 decision 
bears directly and substantially on the matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Competent evidence of a nexus between the post service 
diagnosis of a heart disease and service, to include 
manifestations of such to a compensable degree within one 
year following discharge from service, is not of record.



CONCLUSION OF LAW

1.  The July 1946 rating decision, which denied service 
connection for a heart murmur, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the July 1946 rating 
decision, which denied service connection for a heart murmur, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

3.  Heart disease was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for heart disease.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from June 2001, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA letter predated the rating decision.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in June 2003, and SSOC issued in August 2004.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in June 2001 specifically described the evidence needed 
to substantiate the claim and requested the appellant to 
"send the information describing additional evidence or the 
evidence itself to the [RO]."  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claim file contains the veteran's service 
medical records.  Private medical records have been 
submitted.  The appellant has not claimed that he was treated 
at any VA facility.  The Board notes that the appellant has 
stated that he received treatment at the Watts Clinic, New 
Mexico.  The RO attempted to obtain the medical records from 
that clinic but their request letter was returned 
undeliverable.  In letters dated in June 2001 and January 
2002, the RO informed the appellant of the failed attempt to 
obtain the records and requested the appellant to provide a 
full address for the clinic or to provide copies of the 
medical records.  The appellant did not provide either.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

New and Material 

The RO, in a decision dated in July 1946, denied the 
veteran's claim of entitlement to service connection for 
heart murmur on the basis that there was no evidence of 
record of the existence of the claimed condition.  There were 
no complaints of heart problems in the veteran's service 
medical records.  A physical examination for purposes of 
separating from the service dated in September 1944 noted the 
veteran's heart was normal and chest x-rays noted no 
significant abnormalities.  The veteran did not appeal the 
RO's decision, and it became final.

Added to the record since July 1946, are numerous private 
medical records dated between June 1971 and October 2000 
which document diagnoses of heart conditions to include 
organic heart disease, atherosclerotic coronary heart 
disease, atherosclerosis coronary artery, arrhythmias and 
atrial fibrillation.

The July 1946 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1946 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

The Board notes that applicable regulation provides that new 
and material evidence is evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, 
Hodge stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge at 1363.  The Board notes that the legal 
standard of what constitutes "new and material" evidence 
was amended.  This amendment is inapplicable in the instant 
case as the amendment applies prospectively to claims filed 
on or after August 29, 2001 and the veteran filed his claim 
in March 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of a heart disease or disability.  Since that 
determination, the veteran has presented competent evidence 
of a heart disease.  Accordingly, the additional evidence is 
new and material.  This evidence is relevant and probative to 
the issue at hand and must be considered to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Service connection for a chronic disease such as 
atherosclerotic coronary heart disease or cardiovascular 
disease, including hypertension, may be granted if manifest 
to a compensable degree within one year of separation form 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §§ 3.303(d).

The chronicity provision of 38 C.F.R. §§ 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. §§ 3.303(b).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant for service connection for heart disease.  The Court 
has held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Initially the Board notes that the veteran served during 
World War II flying four engine bombers and he now claims 
that his heart disease is attributable to flying at high 
altitudes during service.  Where a combat veteran alleges he 
suffers disease or injury incurred in service, 38 U.S.C.A. § 
1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
incurrence by "satisfactory lay or other evidence" even in 
the absence of official records.  38 U.S.C.A. § 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to 
demonstrate incurrence or aggravation of a disability in 
service.  See Caluza.  In Collette, the Court articulated a 
three-step sequential analysis to be performed when a combat 
veteran seeks benefits under the method of proof provided by 
38 U.S.C.A. § 1154(b).  

However, the veteran's statements do not rise to the level of 
a section 1154 claim.  The veteran is clear, in his 
testimony, that he did not know that he had a heart problem 
during service.  Rather, it was discovered shortly after 
service.  His assertion of etiology (linkage to combat) is 
different than an assertion that he actually had it during 
combat.  His assertions do not reach the level of 
satisfactory lay evidence of service connection as explained 
below.

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the instant case, the veteran has alleged that he 
developed a heart murmur while flying at high altitudes.  The 
veteran has maintained his contentions in correspondence of 
record, such as statements dated in March 2001 and February 
2003, and during an October 2003 hearing.  The veteran 
asserts that a month after his separation he was diagnosed 
with a heart murmur which his doctor stated was caused by 
high altitude combat flying.  The record does not contain 
medical records of said diagnosis.  While the veteran's 
statements are satisfactory lay statements that he flew at 
high altitudes, they are not satisfactory lay statements that 
a heart murmur was incurred in or aggravated by service.  The 
veteran has not alleged that he felt any symptoms associated 
with a heart condition, such as dizziness, arrhythmias or 
chest pain while flying.  The record is devoid of any 
complaints from the veteran during or after flights, or at 
any time after service.  Therefore, the Board finds that the 
veteran has not produced satisfactory evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service.  

Furthermore, the Board notes that the first showing of a 
diagnosis of a heart disease including organic heart disease, 
atherosclerotic coronary heart disease, and atherosclerosis 
coronary artery, acute inferior myocardial infraction, was in 
June 1971, which is more than 25 years following the 
veteran's discharge from service.  There is no evidence 
showing that a heart disease was manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  In fact, there are no medical records dated between 
October 1945 and June 1971.  Of record are private medical 
records dated between March 1998 and October 2000 which 
document the veteran's various treatments for his heart 
conditions.  However, none of these records attribute the 
diagnosis of any of his heart conditions to the veteran's 
service.  For the above reasons, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current heart disease is related to service.  

The Board finds that the veteran's claim for service 
connection for heart disease cannot be granted because he has 
not brought forth competent evidence of a nexus between the 
current disability and service, to include manifestations of 
heart disease to a compensable degree within one year 
following discharge from service.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
current heart disease is related to service and there is no 
doubt to be resolved.  See Gilbert, 1Vet. App. At 55.


ORDER

The application to reopen the claim for service connection 
for heart disease is granted.

Service connection for heart disease is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


